                       IN THE UNITED STATS DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 STATS LLC D/B/A STATS PERFORM,

                   Plaintiff,
                                                 Case No. 20-cv-03717
        v.
                                                 Honorable Robert M. Dow, Jr.
 HELEN SUN,

                   Defendant.




                            NOTICE OF EMERGENY MOTION

TO:    Helen Sun
       1528 North Thyre Drive
       Genoa, Ohio 43430

       PLEASE TAKE NOTICE that on Tuesday, June 30, 2020 at 10:30 a.m., a telephonic

hearing will be held before the Honorable Robert M. Dow, Jr. by calling the Court’s call-in number

at 877-336-1829, conference access code 6963747 and then and there present Plaintiff’s

Emergency Motion for Temporary Restraining Order, a copy of which has been served upon

you.

 Dated: June 29, 2020                                  Respectfully submitted,

                                                       STATS LLC

                                                       /s/ Jennifer Schilling
                                                       Jennifer Schilling
                                                       LITTLER MENDELSON, P.C.
                                                       321 N. Clark Street, Suite 1000
                                                       Chicago, IL 60654
                                                       Tel: 312.372.5520
                                                       Fax: 312.372.7880
                                                       Jschilling@littler.com
                                                       Attorneys for Plaintiff
                                 CERTIFICATE OF SERVICE

         I, Jennifer Schilling, an attorney, certify that I served a copy of Plaintiff’s Notice of

Emergency Motion on the party below via email and messenger on June 29, 2020 to:

                                           Helen Sun
                                     1528 North Thyre Drive
                                       Genoa, Ohio 43430

                                          Helen Sun
                                   1435 North Elk Grove Ave
                                       Chicago, IL 60622

                                    dr_helensun@hotmail.com




                                                     s/ Jennifer Schilling
                                                     Jennifer Schilling




4829-3960-1857.1 107637.1001




                                                 2
